61082: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61082


Short Caption:MORRISON VS. HEALTH PLAN OF NEV.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A583798Case Status:Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre


To SP/Judge:06/28/2012 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/24/2013How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerica's Health Insurance PlansSeth T. Floyd
							(McDonald Carano Wilson LLP/Las Vegas)
						Debbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						Arthur N. Lerner, Esq.
							(Crowell & Moring LLP)
						April Ross, Esq.
							(Crowell & Moring LLP)
						


Amicus CuriaeCarole GrueskinRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


Amicus CuriaeDolores J. CappettoRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


Amicus CuriaeDorothy RogersRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


Amicus CuriaeJames LondonRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


Amicus CuriaeNevada Association of Health PlansAlexis L. Brown
							(Fennemore Craig Jones Vargas/Las Vegas)
						James L. Wadhams
							(Fennemore Craig Jones Vargas/Las Vegas)
						


Amicus CuriaeRodolfo MeanaRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


AppellantLouis MorrisonRichard H. FriedmanGerald I. Gillock
							(Gerald I. Gillock & Associates)
						Will Kemp
							(Kemp, Jones & Coulthard, LLP)
						Eric M. Pepperman
							(Kemp, Jones & Coulthard, LLP)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Patti S. Wise
							(Edward M. Bernstein & Associates/Las Vegas)
						


RespondentHealth Plan of Nevada, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						


RespondentSierra Health and Life Insurance Company, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						


RespondentSierra Healthcare Options, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						


RespondentSierra Health Services, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						


RespondentUnited Healthcare Insurance CompanyConstance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						


RespondentUnited Healthcare Services, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Meridyth M. Andresen
							(Bryan Cave LLP/Phoenix)
						J. Alex Grimsley
							(Bryan Cave LLP/Phoenix)
						Joel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Matthew T. Milone
							(Holland & Hart LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Lawrence G. Scarborough
							(Bryan Cave LLP/Phoenix)
						



14-22350: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/18/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


06/18/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-19077




06/18/2012OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firm - Kemp, Jones & Coulthard.


06/18/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-19083




06/21/2012Filing FeeFiling Fee Paid. $250.00 from Kemp, Jones & Coulthard, LLP.  Check No. 62486.


06/26/2012Notice/IncomingFiled Notice of Appearance (Constance L. Akridge and Matthew T. Milone of Holland & Hart and Lawrence G. Scarborough; J. Alex Grimsley and Meridyth M. Andresen of Bryan Cave appearing on behalf of respondents Health Plan of Nevada, Inc., Sierra Health Service, Inc., Sierra Health and Life Insurance Company, Inc., Sierra Healthcare Options, Inc., United Healthcare Insurance Company, United Healthcare Services, Inc).12-19972




06/26/2012Notice/IncomingFiled Certificate of Service (Notice of Appearance).12-20100




06/28/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Ara H. Shirinian.12-20421




07/03/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-20999




07/16/2012Docketing StatementFiled Response to Docketing Statement.12-22325




07/23/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 5, 2012.12-23120




10/03/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-31233




10/11/2012Settlement Order/ProceduralFiled Order Reinstaing Briefing. The parties were unable to agree to a settlement.  Appellant(s): 15 days file a transcript request; 90 days to file opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).12-32296




10/25/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: April 4, 2011; July 1, 2011; February 3, 2012 and April 23, 2012.  To Court Reporter: Ellen Fumo.12-33846




10/31/2012TranscriptFiled Notice from Court Reporter. Ellen Fumo stating that the requested transcripts were delivered.  Dates of transcripts: April 4, 2011; July 1, 2011; February 3, 2012 and April 23, 2012.12-34448




12/28/2012MotionFiled Motion to Extend Time to File Appellant's Opening Brief.12-41030




12/28/2012Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: February 8, 2013.12-41037




02/11/2013BriefFiled Opening Brief Appellant's Opening Brief.13-04208




02/11/2013AppendixFiled Joint Appendix Volume 1.13-04263




02/11/2013AppendixFiled Joint Appendix Volume 2.13-04264




02/11/2013AppendixFiled  Joint Appendix Volume 3.13-04262




02/15/2013MotionFiled Motion for Leave to File Brief as Amicus Curiae.13-04959




02/15/2013BriefReceived Amicus Brief on behalf of Delores Cappetto, Carole Grueskin, James London, Rodolfo Meana and Dorothy Rogers. (FILED PER ORDER OF 4/11/13).


03/12/2013BriefFiled Respondents' Answering  Brief.13-07362




03/20/2013Notice/IncomingFiled Notice of Appearance, Debbie Leonard, Esq, and Seth T. Floyd, Esq., of the Law Firm McDonald Carano Wilson, LLP. for amicus curiae America's Health Insurance Plans, Inc.13-08422




03/20/2013MotionFiled Motion to Associate Counsel. Arther Lerner, Esq. as pro hac vice counsel for America's Health Insurance Plans, Inc.13-08425




03/20/2013MotionFiled Motion of America's Health Insurance Plans, Inc. For Leave to File Brief as Amicus Curiae in Support of Respondents.13-08426




03/20/2013BriefReceived Brief of Amicus Curiae, America's Health Insurance Plans, Inc., Submitted in Support of Respondents and Supporting Affirmance Of the District Court's March 6, 2012 Order. (FILED PER ORDER OF 4/11/13).


03/20/2013MotionFiled Motion to Associate Counsel. April Ross, Esq. as pro hac vice counsel for America's Health Insurance Plans, Inc.13-08429




03/22/2013MotionFiled Motion for Leave to File Amicus Curiae Brief (Nevada Association of Health Plans).13-08536




03/22/2013BriefReceived Amicus Brief  - Nevada Association of Health Plans (via E-Flex). (FILED PER ORDER OF 4/11/13).


04/11/2013Order/ProceduralFiled Order Granting Motions for Leave to File Amicus Curiae Briefs and to Associate Counsel. We direct the clerk of this court to file the proposed amici briefs, which were provisionally received in this court on February 15 and March 20 and 22, 2013. Mr. Lerner and Ms. Ross shall be allowed to appear on behalf of AHIP. Ms. Floyd shall be responsible for all matters presented by Mr. Lerner and Ms. Ross in this matter.13-10738




04/11/2013BriefFiled Amicus Curiae Brief (on behalf of Delores Cappetto, Carole Grueskin, James London, Rodolfo Meana and Dorothy Rogers).13-10740




04/11/2013BriefFiled Amicus Curiae Brief (Nevada Association of Health Plans).13-10741




04/11/2013BriefFiled Amicus Brief -Brief of Amicus Curiae America's Health Insurance Plans, Inc. Submitted in Support of Respondents and Supporting Affirmance of the District Court's March 6, 2012 Order.13-10742




04/12/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Reply Brief due: April 18, 2013.13-10886




04/19/2013BriefFiled Appellant's Reply Brief.13-11577




04/19/2013Case Status UpdateBriefing Completed/To Screening.


09/09/2013Notice/IncomingFiled Notice of Appearance, Daniel F. Polsenber and Joel D. Henriod of the law firm of Lewis Roca Rothgerber, LLP, for the Respondents.13-26471




10/24/2013Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.13-32077




10/24/2013Case Status UpdateSubmitted for Decision.


07/10/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Douglas/Saitta. Cherry, J., with whom Gibbons, C.J., agrees, dissenting. 130 Nev. Adv. Opn. No. 55. EN BANC14-22350




07/25/2014Post-Judgment PetitionFiled Petition for Rehearing.14-24433




07/25/2014Filing FeeFiling fee paid. E-Payment $150.00 from Will Kemp


07/30/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondents: Answer to the petition due: 15 days14-24831




08/14/2014Post-Judgment PetitionFiled Respondents' Answer to Petition For Rehearing.14-26697




08/14/2014Notice/IncomingFiled Certificate of Service of Respondents' Answering to Petition for Rehearing.14-26713




09/12/2014MotionFiled Motion for Leave to File Reply in Support of Petition for Rehearing.14-30255




09/12/2014Post-Judgment PetitionReceived Reply to Answer to Petition for Rehearing.  (FILED PER ORDER 9/15/14).


09/15/2014Order/ProceduralFiled Order Granting Motion for Leave to File Reply.  The clerk of this court shall file the reply provisionally received in this court on September 12, 2014.14-30489




09/15/2014Post-Judgment PetitionFiled Reply in Support of Petition for Rehearing.14-30490




09/24/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.]14-31658




10/20/2014RemittiturIssued Remittitur.14-34860




10/20/2014Case Status UpdateRemittitur Issued/Case Closed.


11/04/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 24, 2014.14-34860